—Appeal from a judgment of the County Court of Chemung County (Danaher, Jr., J.), rendered October 30, 1995, which revoked defendant’s probation and imposed a sentence of imprisonment.
Defendant was convicted of the crime of burglary in the third degree and sentenced to five years’ probation. A probation violation petition subsequently was filed alleging that defendant had violated the terms of his probation by failing to report to his probation officer as required, quitting his job without permission and failing to notify the Probation Department that he had moved. Defendant admitted his guilt, whereupon his probation was revoked and he was sentenced to a prison term of 2 to 6 years. We reject defendant’s argument that the sentence imposed is harsh and excessive. Given defendant’s demonstrated inability or unwillingness to comply with the *629terms of his probation and in view of his extensive prior involvement in the criminal justice system, we find no reason to disturb the sentence imposed (see, People v Hochberg, 62 AD2d 239).
Cardona, P. J., Her cure, Crew III, Peters and Carpinello, JJ., concur. Ordered that the judgment is affirmed.